10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

26

27

28

THE LAW OFFICE OF NATHAN D. BORRIS, ESQ.
Nathan D. Borris, Esq. SBN 266090

1380 A Street

Hayward, CA 94541

(510) 581-7111

(510) 581-7112 Fax

nateborris@gmail.com

UNITED STATES BANKRUPTCY COURT
IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

) Case No.: 19-41545

) Chapter 13
In Re: )

) DECLARATION OF JUAN CARLOS
JUAN GARCIA VASQUEZ & MARGARITA) VASQUEZ RE OUTSIDE SUPPORT
MELGOZA VASQUEZ, )

)
Debtor )
)

 

 

 

I, JUAN CARLOS VASQUEZ, declare the following to be true and correct to the best
of my knowledge under penalty of perjury of the laws of the State of California and of the
United States:

1. Iam the son of the Debtors and not a party to this case.

2. I currently reside with my parents, the Debtors, at 3326 Jamie Way, Hayward, CA

94541. I have been contributing financial support to the household for as long as I
have resided there, and plan to continue to reside in their home.

3. I hereby agree to provide support payments to help cover my parents’ living
expenses and chapter 13 plan payments in the amount of $2,000.00 per month for
the life of their 5-year chapter 13 plan.

4. Under the circumstances I feel that I can afford to make this contribution and will
continue to do so through completion of the chapter 13 plan payments. My current

income is from waged employment.

1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

DATED:

LSE. A\ )Z7
v A, ve =

 

JUAN CARLOS VASQUEZ
Declarant

 
